Citation Nr: 0604568	
Decision Date: 02/16/06    Archive Date: 02/28/06

DOCKET NO.  00-10 654	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disorder, to include post traumatic stress disorder (PTSD).  

2.  Entitlement to an initial rating in excess of 10 percent 
for a partial colectomy, status-post appendectomy with 
exploratory laparotomy scar.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

M. Prem


INTRODUCTION

The veteran served on active duty from October 1988 to March 
1989, December 1990 to March 1991, and from December 1995 to 
August 1996.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 1998 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan, which, in pertinent part, granted service 
connection for an exploratory laparotomy with the removal of 
a ruptured appendix and a small portion of his colon.   A 10 
percent rating was assigned, effective from August 27, 1996.  
The veteran appeals for a higher initial higher.  The 
November 1998 rating decision also denied service connection 
for alcohol dependence and an alcohol induced mood disorder 
(claimed as mental stress and depression). 

These claims were previously before the Board in November 
2003.  The Board remanded the claims for RO compliance with 
the Veterans Claims Assistance Act of 2000 (VCAA).  

The RO testified at an RO hearing in September 2000.  In 
December 2004, the veteran indicated that he had been 
scheduled for another hearing but never received notice of 
it.  In April 2005, the RO sent the veteran an inquiry 
regarding what type of Board hearing he wished 
(videoconference or in-person).  There has been no response 
from the veteran.  Furthermore, when the veteran's 
representative submitted its November 2005 statement, no 
mention of a hearing was made.  Under these circumstances, 
the Board finds that the hearing request is withdrawn.  




FINDINGS OF FACT

1.  All evidence necessary to decide the claims addressed in 
this decision has been obtained; the RO has notified the 
veteran of the evidence needed to substantiate the claims and 
obtained all relevant evidence designated by the veteran.

2.  The preponderance of the evidence is against a current 
diagnosis of PTSD linked to a claimed in-service stressor.

3.  The veteran had psychiatric complaints during service but 
his separation examination was normal; post service medical 
records reveal alcohol dependency, depression, and obsessive-
compulsive disorder; there is no competent medical evidence 
or opinion linking a current psychiatric disorder to any 
incident of service.  

4.  The veteran's service-connected residuals of a partial 
colectomy, status-post appendectomy with exploratory 
laparotomy scar have manifested by no more than slight 
symptoms and the surgical scar is asymptomatic. 


CONCLUSIONS OF LAW

1.  Service connection for a psychiatric disorder, to include 
PTSD, is not warranted.  38 U.S.C.A. §§ 101(24), 1110, 1131, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.6, 3.159, 
3.303, 3.304 (2005).
  
2.  Entitlement to an initial rating in excess of 10 percent 
for residuals of a partial colectomy, status-post 
appendectomy with exploratory laparotomy scar, is not 
warranted.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.159, 3.321, 4.1-4.3, 4.7, 4.118, 
Diagnostic Codes 7803-7805 (prior to August 30, 2002); 
Diagnostic Codes 7801-7805 (2005); Diagnostic Code 7329 
(2005).    




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (the VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  VA has issued final 
regulations to implement these statutory changes.  See C.F.R. 
§§ 3.102, 3.159 and 3.326(a) (2003).  These provisions 
redefine the obligations of VA with respect to the duty to 
assist and include an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  In this case, the Board finds that 
VA's duties to the veteran under the VCAA have been 
fulfilled. 
 
First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102 and 5103.  The Board concludes that the 
discussions in the November 1998 rating decision; the March 
2000 Statement of the Case; the November 2000, August 2005, 
and September 2005 Supplemental Statements of the Case; the 
November 2003 Board Remand; and letters sent to the veteran 
by the RO, adequately informed him of the information and 
evidence needed to substantiate his claims for service 
connection for a psychiatric disability, and a higher initial 
rating for a partial colectomy, status-post appendectomy with 
exploratory laparotomy scar, and complied with VA's 
notification requirements.  The Statements of the Case set 
forth the laws and regulations applicable to the veteran's 
claims.  Further, letters from the RO to the veteran dated 
October 2003, March 2004, June 2005, and December 2005 
informed him of the types of evidence that would substantiate 
his claims; that he could obtain and submit private evidence 
in support of his claims; and that he could have the RO 
obtain VA and private evidence if he completed the 
appropriate medical releases for any private evidence he 
wanted the RO to obtain.  The veteran was notified and aware 
of the evidence needed to substantiate his claims for service 
connection for a psychiatric disability, and a higher initial 
rating for a partial colectomy, status-post appendectomy with 
exploratory laparotomy scar, and the avenues through which he 
might obtain such evidence, and of the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II, which replaced the opinion in Pelegrini v. Principi, 
17 Vet. App. 412 (2004) (Pelegrini I)), the Court of Appeals 
for Veterans' Claims (Court) held that, for claims filed 
before the enactment of the VCAA (November 9, 2000), such as 
the one currently before the Board, a VCAA notice must be 
provided to a claimant before the "initial unfavorable 
[agency of original jurisdiction (AOJ)] decision on a 
service-connection claim."  VCAA notice was not provided to 
the veteran before the RO decision that is the subject of 
this appeal.  However, the RO decision that is the subject of 
this appeal was issued in November 1998, before the enactment 
of VCAA.  The RO obviously could not inform the veteran of 
law that did not exist.  Moreover, in Pelegrini II, the Court 
also made it clear that where, as in this case, notice was 
not mandated at the time of the initial RO decision, the RO 
did not err in not providing such notice complying with 
section 5103(a); § 3.159(b)(1) because an initial RO decision 
had already occurred.  See also VAOPGCPREC 7-2004.
 
Here, the Board finds that VCAA was not in existence at the 
time of the November 1998 RO decision, notice was provided by 
the AOJ prior to the transfer and certification of the 
appellant's case to the Board, and the content of the notice 
fully complied with the requirements of 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b).  After the notice was provided, the 
claimant was provided with every opportunity to submit 
evidence and argument in support of his claims for service 
connection for a psychiatric disability, and a higher initial 
rating for a partial colectomy, status-post appendectomy with 
exploratory laparotomy, and to respond to VA notices.  
Therefore, not withstanding Pelegrini II, to decide the 
appeal would not be prejudicial error to the claimant.  

The Board further notes that in order to be consistent with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), VCAA notice 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  

In this case, although the VCAA notice that was provided to 
the appellant does not contain the precise language of the 
"fourth element," the Board finds that the appellant was 
otherwise fully notified of the need to give to VA any 
evidence pertaining to his claims.  In its VCAA notice, 
Statement of the Case and Supplemental Statements of the 
Case, the RO informed the veteran of the evidence already of 
record and requested that he inform VA of any additional 
information or evidence that he wanted VA to obtain.  In a 
letter informing him that his appeal had been certified to 
the Board, the RO informed him that he could submit 
additional evidence concerning his appeal within 90 days of 
the date of the letter, or the date that the Board 
promulgated a decision in his case, whichever came first.  

VCAA only requires that the duty to notify is satisfied, and 
that claimants be given the opportunity to submit information 
and evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  
See 38 C.F.R. § 20.1102; Bernard v. Brown, 4 Vet. App. 384 
(1993).  In this case, because each of the four content 
requirements of a VCAA notice has been fully satisfied, any 
error in not providing a single notice to the appellant 
covering all content requirements is harmless error.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  Moreover, in 
a recent opinion, VA General Counsel held that the Court of 
Appeals for Veteran's Claims' statement in Pelegrini that 
sections 5103(a) and 3.159(b)(1) require VA to include such a 
request as part of the notice provided to a claimant under 
those provisions is obiter dictum and is not binding on VA.  
VA General Counsel further noted that section 5103(a) does 
not require VA to seek evidence from a claimant other than 
that identified by VA as necessary to substantiate the claim.  
See VAOPGCPREC 1-2004.
 
VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A.  The RO has obtained the veteran's service medical 
records.  In addition, as noted above, the RO contacted the 
veteran by October 2003, March 2004, June 2005, and December 
2005 letters and asked him to identify all medical providers 
who treated him for a psychiatric disability and for a 
partial colectomy, status-post appendectomy with exploratory 
laparotomy scar.  The RO has obtained all identified 
evidence.  

As to any duty to provide an examination and/or seek a 
medical opinion, the Board notes that in the case of a claim 
for disability compensation, the assistance provided to the 
claimant shall include providing a medical examination or 
obtaining a medical opinion when such examination or opinion 
is necessary to make a decision on the claim.  An examination 
or opinion shall be treated as being necessary to make a 
decision on the claim if the evidence of record, taking into 
consideration all information and lay or medical evidence 
(including statements of the claimant) contains competent 
evidence that the claimant has a current disability, or 
persistent or recurring symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's act of service; but does not contain sufficient 
medical evidence for VA to make a decision on the claim.  See 
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

The Board notes that the veteran underwent VA examinations in 
April 1997 and May 1997.  In addition, he has received 
extensive VA treatment on an outpatient basis.  The Board 
finds the examination reports, along with the veteran's 
service medical records and outpatient records provide 
sufficient findings upon which to decide the veteran's 
claims.  

The RO also scheduled the veteran for a VA examination in May 
2005.  However, the veteran failed to report for that 
evaluation.  Pursuant to 38 C.F.R. § 3.326(a), individuals 
for whom examinations have been authorized and scheduled are 
required to report for such examinations.  The provisions of 
38 C.F.R. § 3.655 address the consequences of a veteran's 
failure to attend scheduled medical examinations.  When 
entitlement to a benefit cannot be established or confirmed 
without a current VA examination and a claimant, without 
"good cause," fails to report for such examination, action 
shall be taken.  When a claimant fails to report for an 
examination scheduled in conjunction with an original 
compensation claim, the claim shall be rated based on the 
evidence of record.  However, when the examination is 
scheduled in conjunction with any other original claim, a 
reopened claim for a benefit which was previously disallowed, 
or a claim for increase, the claim shall be denied.  Since 
the claims are an appeal of an initial rating determination, 
and there is adequate medical evidence to adjudicate both 
issues, the Board shall rely on the evidence of record in 
order to properly adjudicate the claims.  Under the above 
circumstances, there is no further duty to provide another 
examination or medical opinion.  Id.; 38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).

As VA has fulfilled the duty to notify and assist to the 
extent possible, the Board finds that it can consider the 
merits of this appeal without prejudice to the veteran.  
Bernard, supra.

Factual Background

Psychiatric disorder
The veteran served on active duty from October 1988 to March 
1989, December 1990 to March 1991, and from December 1995 to 
August 1996.  His service medical records reveal that in 
April 1991, he completed a questionnaire in which he was 
asked "Have you had any nightmares or trouble sleeping?" 
and "Have you had recurring thoughts about your experiences 
during Desert Shield/Desert Storm?"  He answered "no" to 
both.  In May 1991, he was asked the same questions and he 
responded "yes" to the former and "no" to the latter 
question.  In April 1994, the veteran completed an annual 
medical certificate in which he stated that he had a "real 
bad nervous disorder."  In July 1996, the veteran underwent 
a separation examination that yielded normal psychiatric 
findings.  He also completed a Report of Medical History in 
which he indicated, by checked box, that he had not had 
frequent trouble sleeping, nervous trouble of any sort, or 
depression or excessive worry.  

In March 1997, the veteran was hospitalized for alcohol 
intoxication and diagnosed with depression and an obsessive-
compulsive disorder.  He had been released from the Substance 
Abuse Clinic two weeks prior to his admission to the 
hospital.  The clinician noted that the veteran had recently 
lost his job and had significant family stressors.  He also 
admitted a history of chronic vomiting, approximately once 
per day, since childhood.  The hospital report noted that the 
veteran had been evaluated by the Psychiatry service for what 
appeared to be PTSD, since he was having frightening dreams 
in the hospital.  However, the veteran refused to have any 
inpatient follow-up.  

The veteran underwent a VA psychiatric examination in April 
1997.  He reported a history of suicide attempts including an 
attempt made the day before the examination.  He stated that 
he tried to drink himself to death with a fifth of 100-proof 
vodka.  He also reported that he was experiencing auditory 
hallucinations.  The clinician diagnosed the veteran with 
acute alcohol intoxication, ongoing alcoholism, substance 
dependent personality traits, and mild toxic brain syndrome.  
His Global Assessment of Functioning (GAF) score was 45.  He 
underwent a general medical examination in May 1997.  The 
clinician's impression was that he suffered from 
neuropsychological symptoms including poor concentration, 
easy irritability, and mood changes.  The etiology of these 
symptoms was unclear.  The clinician also opined that the 
veteran suffered from chronic alcohol abuse.  

The veteran was admitted to the VA hospital in May 1997 due 
to continuing problems with alcohol.  He stated that that he 
drank a fifth of vodka every day.  He complained of 
depression, and the compulsive urge to pluck his hair out 
since the age of seven.  The veteran was discharged in June 
1997 with diagnoses of alcohol dependency, PTSD, and 
obsessive compulsive disorder (OCD).  The discharge report 
does not list any stressors that might have caused PTSD; nor 
does it mention the veteran's time spent in the military.  A 
month later, in July 1997, the veteran was once again 
admitted to the hospital.  This time he sought treatment for 
depression.  He had apparently verbalized homicidal ideation 
during therapy.  The psychiatric examination was 
unremarkable; he did not verbalize any homicidal or suicidal 
ideation while in the hospital; and he was discharged after a 
week.  He was diagnosed with depression, alcohol dependence, 
and a history of PTSD.  Once again, there was no mention of 
any stressors upon which the PTSD diagnosis may have been 
based.  

In September 1998, the RO sent a correspondence to the Chief 
of Staff of the VA Medical Center at Battle Creek.  The 
correspondence requested a medical opinion regarding the 
basis of the veteran's PTSD diagnosis.  Specifically, the RO 
requested the clinician to identify the traumatic stressor 
event(s) and the ways in which the traumatic event(s) 
was/were being reexperienced.  The clinician reviewed the 
veteran's entire claims file and stated that "It is my 
conclusion that the diagnosis of alcohol abuse continuous has 
been well documented and substantiated, however the diagnosis 
of depression and post-traumatic stress disorder have not 
been properly established."  He also stated that the basis 
upon which those diagnoses were made does not appear in any 
of the veteran's medical records.  

The veteran testified at a September 2000 RO hearing that the 
Battle Creek VA Hospital diagnosed him with PTSD secondary to 
Persian Gulf stressors.  He stated that he was assigned to an 
EVACK hospital in southern Iraq and that he handled bodies 
that were coming off helicopters.  All of the men were 
wounded and some had no arms, no legs, shrapnel in their 
heads, and bullet holes in them.  He was assigned to that 
duty for two months.  Some of his PTSD symptoms include 
nightmares, a hard time dealing with Arabs, and a feeling as 
though he is being disrespected.  He stated that he undergoes 
therapy once a month.  He testified that prior to serving in 
the Persian Gulf, he was not a heavy drinker.  Since then, he 
drinks heavily as a means of self-medicating his symptoms.  

The veteran continues to seek treatment from the VA for 
alcohol dependence, depression, and other psychological 
problems.  A November 1999 outpatient treatment record notes 
a past medical history of PTSD due to a Gulf War traumatic 
experience.  The report does not list any stressors.  For the 
next several years, treatment reports did not include any 
diagnosis of PTSD.  He would still carry diagnoses of 
depression and alcohol abuse; however, neither were linked to 
the veteran's time in the military.  

In August 2002, the veteran underwent a PTSD screening.  He 
reported a history of physical abuse by the mother of his 
children, wherein he sustained a knife wound.    He 
acknowledged that he was adopted into a family where his 
father was an alcoholic and his mother was physically 
abusive.  He also stated that his adopted parents had periods 
of marital estrangement and that he would express anger at 
his mother.  He even plotted to kill her.  He admitted that 
when he was either seven or eight years old, he experienced 
non-penetration sexual activity with his 13 year old 
stepsister.  This continued for over a year.  He reported 
that following his military service, he began experiencing 
irritability, depression, intrusive thoughts, and service 
related nightmares.  He began drinking heavily in the years 
that followed.  While on reserve duty in 1995, the veteran 
reported serving as a military police officer.  He was called 
to the scene of a drunk driving accident where the driver had 
been killed.  He stated that he began having depression and 
nightmares following the incident.  He reported having 
nightmares every few months and intrusive thoughts of these 
events that he tries to avoid.  However, he admitted that his 
drinking is an attempt to cope with feelings of abandonment 
rather than intrusive PTSD symptoms.  He was diagnosed with 
alcohol dependence, trichotillomania (compulsion to pluck his 
hair out), and a history of major depression.  The clinician 
specifically ruled out PTSD.  He ruled out PTSD again in 
September 2002, observing that he "reviewed the results of 
the DAPS with vet this date to [rule out] PTSD.  The results 
suggest a valid profile that indicates this veteran has 
experienced more types of potential traumatic events in life 
than most other people.  There is an indication of more 
complex trauma impact on the veteran and a risk of future 
victimization.  Also, this veteran experienced a range of 
distress at the time of the trauma, such as, fear, horror, 
helplessness, guilt, and shame.  This is an indication of 
greater immediate traumatization.  However, there are no sub-
scale elevations that suggest the presence of significant 
PTSD symptoms or distress at this time.  A diagnosis of PTSD 
cannot be supported by the data."  

A May 2004 treatment note indicated a history of PTSD; though 
it is based entirely upon the history provided by the 
veteran.  Another treatment note (also dated May 2004) 
indicated that the veteran has symptoms consistent with PTSD 
(irritability, impulsivity, increased startle response, 
nightmares/flashbacks of trauma).  The report indicated that 
further evaluation was necessary.  

The veteran was admitted to Flagler Hospital in July 2005 
with pancreatitis and alcoholism.  He did well with 
conservative care and was discharged after three days of 
treatment.  He was seen by the psychiatric department which 
assessed the veteran with alcohol dependence and a history of 
depressive disorder, not otherwise specified, versus alcohol 
induced mood disorder.  

Partial colectomy, status-post appendectomy with exploratory 
laparotomy scar
The RO's November 1998 rating decision granted service 
connection for an exploratory laparotomy with the removal of 
a ruptured appendix and a small portion of his colon; and it 
assigned the veteran a 10 percent rating effective August 27, 
1996 (the date he was discharged from service).  The RO noted 
that the veteran underwent a separation examination in July 
1996 which revealed that his scar was well healed.  Upon 
examination of the separation examination report, the Board 
finds that the scar is not mentioned at all (though the 
veteran is noted to be status post appendectomy/partial 
colectomy for a ruptured appendix in February 1996).  The 
veteran filed his claim in February 1997 and underwent a 
general medical examination in May 1997.  At the examination, 
the veteran complained of indigestion, cramps in his abdomen, 
and a lot of gas.  He admitted that he drank a pint to a 
fifth of alcohol every day for the past 15 years (which would 
pre-date service).  Examination of the veteran's abdomen 
revealed an eight inch surgical scar.  In a questionnaire 
completed by the veteran, he stated that he suffers from 
occasional abdominal pain and occasional diarrhea.  The 
veteran was diagnosed with minimal gastroesophageal reflux 
disease (GERD) and a history of a ruptured appendix, status 
post laparotomy.  The RO noted that the veteran's digestive 
symptoms could be related to alcohol abuse; but in awarding 
the benefit of the doubt to the veteran, determined that at 
least a small part of the symptoms are due to his partial 
colectomy.  

The veteran testified at a September 2000 RO hearing that he 
suffers from regular abdominal cramps and stomachaches.  He 
also stated that he cannot wear any tight clothing and that 
he has to avoid certain foods (spaghetti sauces, chocolate, 
and highly acidic foods like grapefruit juice and orange 
juice.)  He reported taking Prevacid until the VA clinicians 
took him off of it due to potential long term effects of the 
medication.  Since then, he began taking Rolaids to deal with 
acid reflux.  He also reported fecal incontinence several 
times per day.  He stated that he wipes himself so often that 
he often causes himself to bleed.  The veteran's contentions 
are supported by a July 1998 treatment note indicating a two-
year history of rectal discharge and lower abdominal cramps.  

An August 2002 examination report revealed the absence of any 
urine or fecal incontinence.  An absence of incontinence was 
also noted in February 2003.  In May 2004, the veteran 
reported blood in his stool.  Examination of the veteran's 
abdomen showed it to be soft and non-tender, and the 
clinician noted that the veteran did not suffer from 
incontinence, constipation, nausea, or vomiting.  He 
continued to be diagnosed with GERD.  In December 2004, the 
veteran was noted to have a colon polyp measuring 0.6 
centimeters in diameter.  An April 2005 outpatient report 
notes that the veteran's abdomen was soft/flat and non-
tender.  There were active bowel sounds in all four 
quadrants.  Bowel movements were within normal 
pattern/consistency.  The veteran was continent; he tolerates 
his prescribed diet; and he swallows without difficulty.  

Laws and Regulations

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131.  

Active military, naval, or air service includes any period of 
active duty for training (ACDUTRA) during which the 
individual concerned was disabled or died from a disease or 
injury incurred in or aggravated in line of duty, or any 
period of inactive duty training (INACDUTRA) during which the 
individual concerned was disabled or died from injury 
incurred in or aggravated in line of duty.  38 U.S.C.A. § 
101(21) and (24) (West 2002); 38 C.F.R. § 3.6(a) and (d) 
(2005).  ACDUTRA is, inter alia, full-time duty in the Armed 
Forces performed by Reserves for training purposes.  38 
C.F.R. § 3.6(c)(1) (2005).

It follows from this that service connection may be granted 
for disability resulting from disease or injury incurred or 
aggravated while performing ACDUTRA, or from injury incurred 
or aggravated while performing INACDUTRA.  38 U.S.C.A. §§ 
101(24), 106, 1131.
 
The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107 
(West 2002).  A veteran is entitled to the benefit of the 
doubt when there is an approximate balance of positive and 
negative evidence.  See also, 38 C.F.R. § 3.102.  When a 
veteran seeks benefits and the evidence is in relative 
equipoise, the veteran prevails.  See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  The preponderance of the evidence must 
be against the claim for benefits to be denied.  See Alemany 
v. Brown, 9 Vet. App. 518 (1996).  

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 
4.  Separate rating codes identify the various disabilities.  
38 C.F.R. Part 4.  In determining the current level of 
impairment, the disability must be considered in the context 
of the whole-recorded history.  38 C.F.R. §§ 4.2, 4.41.  

A claim placed in appellate status by disagreement with the 
initial rating award and not yet ultimately resolved is an 
original claim as opposed to a new claim for increase.  
Fenderson v. West, 12 Vet. App. 119 (1999).  In such cases, 
separate ratings may be assigned for separate periods of time 
based on the facts found, a practice known as "staged" 
ratings.  Id.   

The determination of whether an increased evaluation is 
warranted is based on review of the entire evidence of record 
and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Once the 
evidence is assembled, the Secretary is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating. Otherwise, the lower rating 
will be assigned. 38 C.F.R. § 4.7.

With regard to the veteran's request for an increased 
schedular evaluation, the Board will only consider the 
factors as enumerated in the applicable rating criteria.  See 
Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. 
Derwinski, 2 Vet. App. 625, 628 (1992).

The regulations pertaining to scars and other conditions of 
the skin have been changed during the course of this appeal.

Prior to August 30, 2002, superficial, and poorly nourished 
scars with repeated ulceration were rated under 38 C.F.R. § 
4.118, Diagnostic Code 7803, with 10 percent equaling the 
maximum possible rating.  

Prior to August 30, 2002, superficial scars that were tender 
and painful on objective demonstration were rated under 38 
C.F.R. § 4.118, Diagnostic Code 7804, with 10 percent 
equaling the maximum possible rating.  

All other scars were rated on the basis of limitation of 
motion of the affected part.  38 C.F.R. § 4.118, Diagnostic 
Code 7805. 

Effective August 30, 2002, 38 C.F.R. § 4.118, Diagnostic Code 
7801 pertains to all scars (other than on the head, face, or 
neck) which are deep or cause limited motion.  Pursuant to 
Diagnostic Code 7801, such a scar or scars warrants a 10 
percent disability evaluation when it involves an area or 
areas exceeding 6 square inches (39 square centimeters).  A 
20 percent disability evaluation is warranted for when it 
involves an area or areas exceeding 12 square inches (77 
square centimeters).  A 30 percent disability evaluation is 
warranted when it involves an area or areas exceeding 72 
square inches (465 square centimeters).  A 40 percent 
evaluation is warranted when it involves an area or areas 
exceeding 144 square inches (929 square centimeters).  

Effective August 30, 2002, a 10 percent rating is warranted 
when the veteran has a scar (not on the head, face, or neck) 
that is superficial and does not cause limitation of motion 
if the scar has an area exceeding 144 square inches (929 sq. 
cm.).  38 C.F.R. § 4.118, Diagnostic Code 7802 (2005). 

The existence of a superficial, unstable scar (one where 
there is frequent loss of covering of skin over the scar) 
warrants a 10 percent rating, which is the maximum.  38 
C.F.R. § 4.118, Diagnostic Code 7803 (2005).

The existence of a superficial scar (not associated with 
underlying soft tissue damage) that is painful on examination 
warrants a 10 percent rating, which is the maximum.  38 
C.F.R. § 4.118, Diagnostic Code 7804 (2005).

Pursuant to 38 C.F.R. § 4.114, Diagnostic Code 7329, 
regarding resection of the large intestine, a 10 percent 
rating is warranted when the veteran experiences slight 
symptoms; a 20 percent rating is warranted when the veteran 
experiences moderate symptoms; and a 40 percent rating is the 
maximum rating, warranted when the veteran experience severe 
symptoms that are objectively supported by examination 
findings.  38 C.F.R. § 4.114, Diagnostic Code 7329.

Analysis

Psychiatric disorder
Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 
Vet. App. 488, 495 (1997).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with the applicable 
regulatory criteria, which is: a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  38 C.F.R. § 3.304(f) (2005); 
Cohen v. Brown, 10 Vet. App. 128 (1997).  Section 4.125(a) of 
38 C.F.R. incorporates the Diagnostic and Statistical Manual 
of Mental Disorders-IV as the governing criteria for 
diagnosing PTSD. A claimed non-combat stressor must be 
verified.  Further, the veteran's uncorroborated testimony is 
not sufficient to verify a non-combat stressor.  Cohen v. 
Brown, 10 Vet. App. at 146-47; see also Dizoglio v. Brown, 9 
Vet. App. 163, 166 (1996).

VA adopted regulations consistent with the statutory mandate 
precluding payment of compensation benefits for disability 
resulting from abuse of alcohol or drugs.  38 C.F.R. § 
3.301(a) provides in relevant part that direct service 
connection may be granted only when a disability was incurred 
or aggravated in line of duty, and not, for claims filed 
after October 31, 1990, the result of abuse of alcohol or 
drugs.  38 C.F.R. § 3.301(d) provides that an injury or 
disease incurred during active military, naval, or air 
service shall not be deemed to have been incurred in line of 
duty if such injury or disease was a result of the abuse of 
alcohol or drugs by the veteran.

Alcohol abuse is defined as "the use of alcoholic beverages 
over time, or such excessive use at any one time, sufficient 
to cause disability to or death of the user...."  38 C.F.R. § 
3.301(d). 38 C.F.R. § 3.1(m) was amended to provide that the 
term "in the line of duty" excludes any injury or disease 
that was the result of the veteran's own willful misconduct 
or, for claims filed after October 31, 1990, that was a 
result of his or her abuse of alcohol or drugs.

The Board acknowledges that the service medical records 
reflect that the veteran completed a questionnaire in May 
1991 in which he indicated by checked box that that he had 
nightmares and trouble sleeping.  However, in that same 
questionnaire, he indicated that he did not have recurring 
thoughts about his experiences during Desert Shield/Desert 
Storm.  The veteran also completed an annual medical 
certificate in which he stated that he had a "real bad 
nervous disorder."  However, in July 1996, he underwent a 
separation examination that yielded normal psychiatric 
findings and he completed a Report of Medical History in 
which he indicated, by checked box, that he had not had 
frequent trouble sleeping, nervous trouble of any sort, or 
depression or excessive worry.  

In March 1997, the veteran was hospitalized for alcohol 
intoxication and diagnosed with depression and an obsessive-
compulsive disorder (OCD).  At that time, there was no 
indication that his depression or OCD was related to service.  
To the contrary, the clinician noted that the veteran had 
recently lost his job and had significant family stressors.  
The hospital report noted that the veteran had been evaluated 
by the Psychiatry service for what appeared to be PTSD.  
However, he refused to have any inpatient follow-up.  As to 
the veteran's alcohol dependence, direct service connection 
may be granted only when a disability or cause of death was 
incurred or aggravated in line of duty, and not the result of 
the veteran's own willful misconduct or, for claims filed 
after October 31, 1990, the result of his or her abuse of 
alcohol.  38 C.F.R. § 3.301(a).

The veteran underwent a VA psychiatric examination in April 
1997.  The clinician's impression was that the veteran 
suffered from neuropsychological symptoms including poor 
concentration, easy irritability, and mood changes.  The 
etiology of these symptoms was unclear.  The clinician also 
opined that the veteran suffered from chronic alcohol abuse.  

The veteran was admitted to the VA hospital in May 1997 and 
was discharged in June 1997.  Upon discharge, he was 
diagnosed with alcohol dependency, PTSD, and OCD.  However, 
the discharge report does not list any stressors that might 
have caused PTSD; nor does it mention the veteran's time 
spent in the military.  

In September 1998, the RO attempted to verify whether the 
veteran's psychiatric disorders were linked to any traumatic 
in service stressor.  The VA Medical Center clinician 
reviewed the veteran entire claims file and stated that "It 
is my conclusion that the diagnosis of alcohol abuse 
continuous has been well documented and substantiated, 
however the diagnosis of depression and post-traumatic stress 
disorder have not been properly established." [Emphasis 
added].  He also stated that the basis upon which those 
diagnoses were made do not appear in any of the veteran's 
medical records.  

The Board acknowledges the veteran's testimony regarding his 
alleged stressors.  However, the greater weight of the 
evidence fails to link the veteran's current psychiatric 
disorders to those stressors, or any other event of military 
service.  

In August 2002, the veteran underwent a PTSD screening where 
he reported a history of physical abuse by the mother of his 
children; physical abuse by his adoptive mother; that his 
adoptive father was an alcoholic; plots to kill his adoptive 
mother; and sexual activity with his 13 year old stepsister.  
Though the veteran reported alleged in service stressors, he 
admitted that his drinking is an attempt to cope with 
feelings of abandonment rather than intrusive PTSD symptoms.  
He was diagnosed with alcohol dependence, trichotillomania 
(compulsion to pluck his hair out), and a history of major 
depression.  The clinician specifically ruled out PTSD, 
stating in part, that "A diagnosis of PTSD cannot be 
supported by the data."  

The Board notes that while the service medical records reveal 
symptoms that might later be diagnosed as psychiatric 
disorders, his separation examination was normal.  
Furthermore, though the veteran believes his psychiatric 
disorders are service related, the medical records fail to 
contain any competent medical opinion that establishes the 
requisite nexus between his current psychiatric disorders and 
service.  The only medical opinion to address this issue is 
dated September 1998.  The clinician found that the diagnoses 
of depression and post-traumatic stress disorder have not 
been properly established.   

In summary, the preponderance of the evidence is against a 
current diagnosis of PTSD linked to a claimed in-service 
stressor.  The veteran had psychiatric complaints during 
service but his separation examination was normal.  Post 
service medical records reveal alcohol dependency, 
depression, and obsessive-compulsive disorder, but, as noted 
above, direct service connection for alcohol dependence is 
precluded by law and there is no competent medical evidence 
or opinion linking a current psychiatric disorder to any 
incident of service.  

As the preponderance of the evidence is against this claim, 
the benefit-of-the-doubt doctrine does not apply, and the 
claim for service connection for a psychiatric disorder, to 
include PTSD must be denied.  38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App 49 (1990).

Partial colectomy, status-post appendectomy with exploratory 
laparotomy scar
The Board notes at the outset that the veteran was scheduled 
for a VA examination and he failed to report for that 
examination.  Pursuant to 38 C.F.R. § 3.655, the Board must 
rely on the evidence of record in order to properly 
adjudicate the claim.  

The Board notes that the veteran's May 1997 VA examination 
noted an eight inch surgical scar in his abdomen.  The 
criteria for rating scars has changed during the course of 
this appeal.  However, under both the new and old criteria, 
in order for a scar warrant a compensable rating, it must be 
a poorly nourished scar with repeated ulceration (old 
Diagnostic Code 7803); tender and painful on objective 
demonstration (old and new Diagnostic Code 7804); be deep or 
cause limited motion and exceed 6 square inches (39 square 
centimeters) (current Diagnostic Code 7801); exceed 144 
square inches (929 sq. cm.) (current Diagnostic Code 7802); 
be unstable (where there is frequent loss of covering of skin 
over the scar) (current Diagnostic Code 7803); or be rated on 
the basis of limitation of motion of the affected part (old 
and new Diagnostic Code 7805). 

The veteran's scar is not noted on his June 1996 separation 
examination.  When the scar is noted in the May 1997 VA 
examination, there is no indication that it meets any of the 
criteria enumerated above.  There is also no indication that 
the scar causes limitation of motion.  Furthermore, the 
veteran has no made any contentions regarding the scar 
itself.  Therefore the Board finds that the veteran is not 
entitled to a compensable rating for his surgical scar.  

At the veteran's May 1997 VA examination, he was diagnosed 
with minimal gastroesophageal reflux disease (GERD) and a 
history of a ruptured appendix, status post laparotomy.  

The veteran testified, and July 28, 1998 medical records 
substantiate his claims, that he suffered from rectal 
discharge and regular abdominal cramps.  He testified that he 
experiences fecal discharge several times per day.  However, 
there is some indication that these symptoms are related to 
the veteran's alcohol consumption.  In any event, no 
clinician has definitively linked these disabilities to the 
removal of any part of the veteran's colon.  Moreover, an 
August 13, 2002 outpatient record revealed that the veteran 
no longer suffered from fecal incontinence or any other 
abdominal symptoms beyond the minimal GERD with which he had 
been previously diagnosed.  Subsequent outpatient reports 
dated February 2003, May 2004, and April 2005 document that 
the veteran has had no further issues with fecal 
incontinence.  In May 2004, the veteran reported blood in his 
stool.  However, examination of the veteran's abdomen showed 
it to be soft and non-tender, and the clinician noted that 
the veteran did not suffer from incontinence, constipation, 
nausea, or vomiting.  He continued to be diagnosed with GERD.  
In December 2004, the veteran was noted to have a colon polyp 
measuring 0.6 centimeters in diameter.  An April 2005 
outpatient report notes that the veteran's abdomen was 
soft/flat and non-tender.  There were active bowel sounds in 
all four quadrants.  Bowel movements were within normal 
pattern/consistency.  It was further reported that the 
veteran was continent; he tolerates his prescribed diet; and 
he swallows without difficulty.

A rating in excess of 10 percent is warranted when the 
veteran experiences moderate symptoms.  38 C.F.R. § 4.114, 
Diagnostic Code 7329.  The Board finds that the veteran's 
service-connected residuals of a partial colectomy, status-
post appendectomy with exploratory laparotomy scar are 
manifested by minimal GERD and an asymptomatic surgical scar.  
The Board finds that these constitute no more than slight 
symptoms.  Therefore, the veteran is not entitled to a rating 
in excess of 10 percent for these symptoms.  

As the preponderance of the evidence is against this claim, 
the benefit-of-the-doubt doctrine does not apply, and the 
claim for a rating in excess of 10 percent for service-
connected residuals of a partial colectomy, status-post 
appendectomy with exploratory laparotomy scar must be denied.  
See Gilbert v. Derwinski, 1 Vet. App 49 (1990).




ORDER

Entitlement to service connection for a psychiatric disorder, 
to include PTSD, is denied.

Entitlement to an initial rating in excess of 10 percent for 
residuals of a partial colectomy, status-post appendectomy 
with exploratory laparotomy scar is denied.



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


